DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed July 16, 2020, fails to comply with 37 CFR 1.98(a)(3)(ii), which states that if a written English language translation of a non-English language document, or portion thereof, is within the possession, custody or control of, or is readily available to any individual designated in 37 CFR 1.56(c), a copy of the translation shall accompany the statement. Translations are not required to be filed unless they have been reduced to writing and are actually translations of what is contained in the non-English language information. If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiners in conducting searches. 
In this case, the French Search Report dated December 20, 2019, cannot be considered because there is no accompanying English translation, no concise explanation, no drawings and no English language abstracts. In effect, the entirety of the reasoning behind the French Search Report is unable to be understood. It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
In claim 3, “at least one moving flap includes a first moving flap and a second moving flap, the first and second moving flaps pivoting together into the same angular orientation about respective ones of the second axes of rotation”. Specifically, Examiner notes that Applicant’s figures do not show a configuration or component of the invention (e.g., a connecting rod) which would be capable of enable all of the flaps to pivot together, including where such a connecting rod would be located and how the connecting rod would be attached to the various flaps.
In claim 9, “the plurality of cross-sections having at least two mutually dissimilar profiles”. Specifically, Examines notes that Applicant’s figures do not appear to show the cross-section of a flap changing along the lengthwise direction.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
With regard to claim 1, in accordance with 37 CFR 1.75(i), where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  See MPEP §608.01(m).
In claim 5, the recitation “arranged on the stationary pin the first and second bearings” should read “arranged on the stationary pin, the first and second bearings” or the like to maintain grammatical consistency of the claim.
Appropriate correction is required.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 3 recites “the first and second moving flaps pivoting together into the same angular orientation about respective ones of the second axes of rotation” which is indefinite, as the recitation appears to be written as a method step rather than a structural limitation of the rotorcraft, causing a lack of clarity as to the extent that the recitation should be given patentable weight.
Claim 6 recites “a second axis of rotation” which is unclear, as claim 6 depends from claim 1 which already recites a second axis of rotation. Additionally, claim 6 subsequently recites “another second axis of rotation” which lacks clarity. Claim 7 is similarly rejected.
Claim 12 recites “the leading edge and the trailing edge extending substantially longitudinally along the second axis of rotation” which is indefinite, because it appears to contradict Applicant’s disclosure which shows the leading and trailing edges extending offset from and parallel to the second axis of rotation, but not literally “along” the second axis of rotation. Indeed, it would be logically impossible for the leading edge and trailing edge to extend longitudinally along the same axis, as they are necessarily offset from one another by the length of the chord.
Claim 15 recites “the center of gravity being…offset radially relative to the second axis” which is indefinite, as it is unclear how something can be offset radially when there is no disclosed or claimed radius or circular shape in relation to the claim elements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ku et al. (US 2019/0033932 A1), hereinafter Ku, in view of Putnam (US 3,910,529 A).
Regarding claim 1, Ku discloses a rotorcraft (UAV 100; fig. 1) comprising 
an aerodynamic device (arm 108; fig. 1) arranged below a rotor (rotor assembly 104; fig. 1), which rotor participates at least in providing lift for the rotorcraft in the air (as shown in fig. 1), the rotor being mounted to rotate about a first axis of rotation (as shown in fig. 1), the aerodynamic device comprising 
a fairing (the fairing formed by arm 108, as shown in fig. 1) provided with at least one air inlet (inlet 114; fig. 2A) for enabling a stream of cool air to flow from a region that is situated outside the rotorcraft to another region that is situated inside the rotorcraft (para. [0035], regarding the thermal management system 112 draws fluid (e.g., atmospheric air) into the inlet 114 (e.g., via a blower adjacent the inlet 114), channels the fluid through an interior (e.g., a central area or central portion 118) of the housing 106 to cool the electrical component(s) positioned within the housing 106, and channels or exhausts the fluid from the housing 106 via the outlet 116).
Ku does not appear to specifically disclose wherein at least at a mouth of the at least one air inlet in the fairing, the aerodynamic device comprises at least one moving flap that is mounted to move in rotation, the at least one moving flap having at least one degree of freedom of movement in rotation about a second axis of rotation relative to the fairing, the at least one moving flap orienting itself automatically and passively as a function of a current orientation of the stream of cool air at the mouth of the air inlet, and the second axis of rotation being arranged in a plane that extends perpendicularly relative to the first axis of rotation.

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the invention of Ku such that at least at a mouth of the at least one air inlet in the fairing, the aerodynamic device comprises at least one moving flap that is mounted to move in rotation, the at least one moving flap having at least one degree of freedom of movement in rotation about a second axis of rotation relative to the fairing, the at least one moving flap orienting itself automatically and passively as a function of a current orientation of the stream of cool air at the mouth of the air inlet as 

Regarding claim 2, Ku as modified discloses the invention in claim 1, and further discloses wherein the at least one moving flap includes a first moving flap and a second moving flap (from Putnam, the louvre doors 20), the first and second moving flaps being free to orient themselves individually to take up at least two angular orientations that are mutually distinct about respective ones of the second axes of rotation (see again Putnam, col. 3, lines 23-25, regarding without restraint, the louvres 20 are free to move under the effect of differential pressure; see also fig. 5 of Putnam, showing various louvre doors 20 on the top row in independent positions).

Regarding claim 3, Putnam as modified discloses the invention in claim 1, and further discloses wherein the at least one moving flap includes a first moving flap and a second moving flap (from Putnam, the louvre doors 20), the first and second moving flaps pivoting together into the same angular orientation about respective ones of the second axes of rotation (see again Putnam, col. 3, lines 23-25, regarding without restraint, the louvres 20 are free to move under the effect of differential pressure; see also fig. 5 of Putnam, showing various louvre doors 20 on the top row in identical 

Regarding claim 4, Ku as modified discloses the invention in claim 1, and further discloses wherein the at least one moving flap (from Putnam, louvre doors 20) extends longitudinally between two facing faces that define the air inlet (as shown in fig. 4 of Putnam).
Ku does not appear to specifically disclose a first end of the at least one moving flap connecting with a first bearing arranged in a first face, and a second end of the at least one moving flap connecting with a second bearing arranged in a second face, the first and second bearings being arranged in alignment on the second axis of rotation.
However, Putnam teaches a first end of the at least one moving flap connecting with a first bearing arranged in a first face (roller bearing 23, as shown in fig. 7), and a second end of the at least one moving flap connecting with a second bearing arranged in a second face (see again fig. 7), the first and second bearings being arranged in alignment on the second axis of rotation (as shown in fig. 4).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the invention of Ku such that a first end of the at least one moving flap connecting with a first bearing arranged in a first face, and a second end of the at least one moving flap connecting with a second bearing arranged in a second face, the first and second bearings being arranged in alignment on the second axis of rotation as taught by Putnam in order to ensure that the flaps are properly configured to allow air flow through the air inlet is oriented in the desired direction.

Regarding claim 6, Ku as modified discloses the invention in claim 1, and further discloses wherein the at least one moving flap includes a first flap (from Putnam, louvre doors 20) mounted to move in rotation about a second axis of rotation (as shown in fig. 5) and a second flap mounted to move in rotation about another second axis of rotation (as shown in fig. 5), the second axes of rotation being arranged to be mutually parallel (as shown in fig. 5).

Regarding claim 7, Ku as modified discloses the invention in claim 1, and further discloses wherein the at least one moving flap includes a first flap (from Putnam, louvre doors 20) mounted to move in rotation about a second axis of rotation (as shown in fig. 5), a second flap mounted to move in rotation about another second axis of rotation (as shown in fig. 5), and a third flap mounted to move in rotation about another second axis of rotation,  the second axes of rotation of the first, second, and third moving flaps being arranged in coplanar manner (as shown in fig. 5).

Regarding claim 8, Ku as modified discloses the invention in claim 1, and further discloses wherein the at least one moving flap has a plurality of cross-sections that are perpendicular to the second axis of rotation (each of the louvre doors 20 of Putnam inherently has an infinite number of cross-sections on their length, as shown in figs. 4 and 5), each of the plurality of cross-sections having the same aerodynamic profile (as shown in figs. 4 and 5 of Putnam.


Ku does not appear to specifically disclose the plurality of cross-sections having at least two mutually dissimilar profiles.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention such that the plurality of cross-sections have at least two mutually dissimilar profiles, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. The purpose would be to ensure proper control of the air flow through the inlet.
	
Regarding claim 10, Ku as modified discloses the invention in claim 1, and further discloses wherein the at least one moving flap includes a first moving flap and a second moving flap (from Putnam, 20), the first and second moving flaps being mutually identical (as shown in fig. 5 of Putnam).

Regarding claim 11, Ku as modified discloses the invention in claim 1, and further discloses wherein the at least one moving flap includes a first moving flap and a second moving flap (from Putnam, 20).

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention such that the first and second moving flaps are dissimilar from each other, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. The purpose would be to ensure proper control of the air flow through the inlet.

Regarding claim 12, Ku as modified discloses the invention in claim 1, and further discloses wherein the at least one moving flap is of a streamlined type (as best shown in fig. 6 of Putnam), the at least one moving flap having firstly a top skin and a bottom skin (as shown in fig. 6 of Putnam) and secondly a leading edge interconnecting the top skin and the bottom skin and a trailing edge interconnecting the top skin and the bottom skin (as shown in fig. 6 of Putnam), the leading edge and the trailing edge extending substantially longitudinally along the second axis of rotation (as shown in figs. 4 and 5 of Putnam).

Regarding claim 13, Ku as modified discloses the invention in claim 1, and further discloses wherein the at least one moving flap (from Putnam, 20) has a shape extending substantially longitudinally along the second axis of rotation (as shown in figs. 4 and 5 of Putnam).
Ku does not appear to specifically disclose wherein the shape is a plane shape.

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the rotorcraft of Ku such that the shape is a plane shape as taught by the alternate embodiment of Ku in order to ensure the desired flow pattern of the incoming air through the inlet.

Regarding claim 14, Ku as modified discloses the invention in claim 1, but does not appear to specifically disclose wherein, for each one of the at least one moving flap, the aerodynamic device comprises at least one abutment member suitable for angularly limiting the at least one degree of freedom of movement in rotation relative to the fairing.
However, Putnam teaches wherein, for each one of the at least one moving flap, the aerodynamic device comprises at least one abutment member (locking bar 25; fig. 6) suitable for angularly limiting the at least one degree of freedom of movement in rotation relative to the fairing (via the pin 31 of the louvre 20 being received in the slot 30, as shown in fig. 6).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the invention of Ku such that for each one of the at least one moving flap, the aerodynamic device comprises at least one abutment member suitable for angularly limiting the at least one degree of freedom of movement in rotation relative to the fairing as taught by Putnam in order to ensure that the flaps are properly configured to stay within a set range of motion during operation.



Regarding claim 16, Ku as modified discloses the invention in claim 1, but does not appear to specifically disclose wherein, for each of the at least one moving flap, the aerodynamic device comprises at least one resilient means suitable for urging the at least one moving flap back into a predetermined angular position when the flow-rate of the stream of cold air is zero, the predetermined angular orientation enabling the at least one moving flap to maximize closing-off of the mouth of the air inlet.
However, Putnam teaches wherein, for each of the at least one moving flap (20), the aerodynamic device comprises at least one resilient means (torsion spring 24; fig. 8) .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ku et al. (US 2019/0033932 A1), hereinafter Ku, in view of Putnam (US 3,910,529 A) as applied to claim 1 above, and further in view of Falempin et al. (US 5,586,735 A).
Regarding claim 5, Ku as modified discloses the invention in claim 1, and further discloses wherein the at least one moving flap (from Putnam, louvre doors 20) extends longitudinally between two facing faces that define the air inlet (as shown in fig. 4 of Putnam).
Ku does not appear to specifically disclose a first end of the at least one moving flap connecting with a first bearing arranged on a stationary pin passing through the at least one moving flap, and a second end of the at least one moving flap connecting with a second bearing arranged on the stationary pin the first and second bearings being arranged in alignment on the second axis of rotation.
However, Putnam teaches a first end of the at least one moving flap connecting with a first bearing (23) arranged on a stationary pin (pivot pin 21, as shown in fig. 7), and a second end of the at least one moving flap connecting with a second bearing arranged on a stationary pin (see again fig. 7) the first and second bearings being arranged in alignment on the second axis of rotation (as shown in fig. 4).

Furthermore, Falempin is in the field of aircraft air intakes (abstract) and teaches a stationary pin passing through the at least one moving flap (col. 4, lines 59-64, regarding the flap 1, adjacent to the wings 3, is articulated about a pivot pin 4 situated in the vicinity of its trailing edge 1b, and parallel to the latter, as well as substantially to the plane of the wings 3, while being substantially perpendicular to the median longitudinal plane of symmetry of the aircraft A (as shown in figs. 1 and 2).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the invention of Ku to include a stationary pin passing through the at least one moving flap as taught by Falempin, whereby the single stationary pin is used to connect with both opposing bearings as taught by Putnam, in order to reduce the number of parts necessary and thereby simplify manufacture and installation for the rotorcraft.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647